UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 29549 FORM 10-QSB (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-2 of the Exchange Act).Yes £ No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1.00 par value – 2,119,647 shares outstanding as of August 12, Transitional
